Dismiss and Opinion Filed February 14, 2018




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01086-CV

                                CITY OF DALLAS, Appellant
                                          V.
                                MARKO PRINCIP, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-16-00202-B

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s February 6, 2018 unopposed motion to dismiss the appeal.

In the motion, appellant states that it no longer wishes to pursue this appeal. Therefore, we grant

the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE




171086F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 CITY OF DALLAS, Appellant                         On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
 No. 05-17-01086-CV        V.                      Trial Court Cause No. CC-16-00202-B.
                                                   Opinion delivered by Chief Justice Wright.
 MARKO PRINCIP, Appellee                           Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, we DISMISS this appeal.

       It is ORDERED that appellee Marko Princip recover his costs of this appeal from
appellant City of Dallas.


Judgment entered February 14, 2018.




                                             –2–